DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 8-19 are presented for  examination.
Specification
The use of the terms “Norit C Extra USP” and “ENO-PC”, which is a trademark and trade name, respectively, have been noted in this application (page 2 and 9, respectively). The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112

Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is drawn to a method that recites “a pharmaceutical-grade activated carbon with very high absorption capacity and microporous porosity” in ii). In claims 10 and 13 the phrase is defined as an activated carbon equivalent to Norit C Extra USP activated carbon. Claim 8 also recites “a second activated carbon with mesoporous porosity” in iii). In claims 11 and 14, the phrase is defined as “an activated carbon with porosity equivalent to ENO-PC activated carbon.”
The terms “very high,” “microporous” and “mesoporous” as recited in the indicated claims are relative terms which render the claims indefinite.  The term "very high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding the terms “microporous” and “mesoporous” these terms are defined by claims 10, 11, 13  and 14  as well as the specification. However, these definitions are based on a trademark names or tradenames (“Norit” and “ENO”). “Norit” is a trademarked name for an activated carbon. ENO is a trademarked name for several entities that are not activated carbon. However, ENO-PC is a tradename. 
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Thus, although the terms microporous and mesoporous are defined in the claims and the specification, their metes and bounds cannot be determined because the porosity for both terms is defined by referring to trademark or tradename products. The porosity of such products in not clear because they are a source of goods supra, not the product per se, so one reading the claim or the specification cannot immediately understand what pore size is being claimed.
Claims 9, 12 and 15-19 are rejected because they do not overcome the deficiencies of the claims from which they depend. 
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is noted that the transition language of the instantly claimed invention is “comprising” which allows for additional claim elements (e.g., steps) than are recited in the claims. Further it is noted that while the instant claims recite that the steps are done in the indicated order, a step subsequent to a previous step does not specifically indicate that the resultant product from the previous step is necessarily the product used in the subsequent step. Thus, the insertion of additional steps to the instantly claimed method are reasonably allowed by the broadest reasonable interpretation of the instant claim language.
The limitation “pro-inflammatory” is given its broadest reasonable interpretation which is a molecule that provokes an inflammatory  response.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; published 10/5/2012; machine translation provided) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644) and Yang (US 20060182740), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569).
Duflot teaches a method for decontaminating a starch hydrolysate to prepare glucose polymers for the use in peritoneal dialysis (page 2, first paragraph).
The process comprises, in the following order:
preparing a starch hydrolysate, filtering to remove contaminants that are yeast-size; treating the starch hydrolysate with a polysaccharide-cell wall-degrading enzyme that is laminarinase or lysozyme; ultrafilteirng the enzyme-treated starch hydrolysate; treating the hydrolysate on activated carbon with a high absorption capacity and collecting the decontaminated starch hydrolysate (page 12 of the translation and claim 1, page 28). 
At page 24, Duflot teaches the method of embodiment 1 in Example 3. 
Commercial maltodextrins were hydrolyzed and treated with laminarinase or lysozyme to degrade the endotoxins, beta-glucans and peptidoglycans in order to degrade them significantly. Boven at [0043], McLellan at [0321] and Keshavarzian at [0003] teach that peptidoglycan, beta-glucan and endotoxins, respectively, are pro-inflammatory molecules.
Ultrafiltration with 30 kDa removes the enzymatic fraction and retains the impurities brought about by the enzymes. Adsorption with activated carbon (NORIT SX) absorbs all of the residual small debris.
Table V shows the results of the purification after each step. It can be seen that even after these treatments that endotoxins, beta-glucans and peptidoglycans are still present in the supernatant preparation.
Duflot teaches testing activated carbons (ECO-PC, instant claim 11, and NORIT-SX) for the removal of peptidoglycan staring at page 21 after “[2]”. Duflot also teaches that a two-stage carbon-activated treatment is more effective than a one-step treatment where the hydrolysate is treated with ENO-PC NORIT mesopore type and then treated with NORIT SX of a microporous type (mid page 27). 
Therefore, Duflot teaches treating a maltodextrin by:
Pretreatment of a hydrolysate with an enzymatic preparation;
30 kDa Ultrafiltration; 
Treatment with microporous NORIT SX.
Duflot does not specifically teach in the first embodiment performing mesoporous activated carbon treatment followed by a microporous activated carbon treatment after the enzymatic treatment e.g., (double treatment with activated carbons) where the resultant mixture is passed over a macroporous polymer resin having a pore size of greater than 100 angstroms followed by a last step of continuous ultrafiltration using a membrane with a 5 kDa cutoff (claim 8).
Hirai teaches the removal of peptidoglycans from a biological sample by contacting the sample with a porous material comprising styrene/divinylbenzene resin copolymer having a quaternary base and a pore size of at least 25,000 Angstroms and a molecular weight limit for a globular protein of at least 50,000. After contacting with this material, a supernatant was obtained having 0.09 ng/ml of peptidoglycan (Example 1, col. 7 and Table 1, col. 8). 
Lanos teaches a method for detecting contaminants in glucose polymer hydrolysates solutions for peritoneal dialysis (abstract; [0013] and [0017]). In order to remove microbial peptide contaminants 5 kDa ultrafiltration is performed on a column ([0167]). This is reasonably interpreted as continuous as a column is continuous. 
Yang teaches that ultrafiltration to remove small polypeptides during the preparation of antibodies is a final step in such a purification method ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to subject the sugar hydrolysate of Duflot to a purification treatment for peritoneal dialysis by the following steps:
Treatment with laminarinase or lysozyme;
30 kDa ultrafiltration;
Treatment with mesoporous activated carbon (ENO-PC);
Treatment with Norit SX a microporous activated carbon;
Subjecting the resultant product of the Norit SX treatment to the ion exchange resin with a pore size of 25,000 Angstrom as in the method of Hirai;
followed by a last step of continuous 5 kDa filtration. 
The ordinary artisan would have been motivated to do a purification in this order because each step successively clears contaminants such as endotoxins, beta-glucans and peptidoglycan or their fragments and the cited secondary references teach these methods as ridding a biological composition of these very contaminants. That is, the enzyme treatment of the hydrolyzate would be first in order to cleave the endotoxins, beta-glucans and peptidoglycan as disclosed by Duflot. Further, Duflot teaches that the double activated carbon treatment is more effective than a single treatment. While Duflot teaches treatment with the mesoporous resin first followed by the microporous resin, the MPEP at 2144.04 states the following regarding a sequence of steps in a claims:
C.    Changes in Sequence of Adding Ingredients 
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

It is noted supra that the treatment method still results in contaminants such as peptidoglycans in the preparation. The ordinary artisan would be motivated to add the cation exchange resin having the pores of 25,000 Angstrom because it is shown to be very effective to remove contaminating peptidoglycans as shown by Hirai. 
The ordinary artisan would have been motivated to do the continuous ultrafiltration with the 5 kDa membrane as a final step because Yang teaches that in a purification process ultrafiltration to remove small polypeptide fragments is carried out as a final step. The ordinary would have had a reasonable expectation that these further method steps would further purify the starch hydrolysate of Duflot because the supporting references all teach that these methods purify starch hydrolysates or biological preparations of the contaminants that Duflot is desirous of removing from a starch hydrolysate.
The references are silent regarding the that the method results in purification of the starch hydrolysate from pro-inflammatory molecules and that the laminarinase or lysozyme have detergent and clarification properties but meets the claimed limitations because the steps of the instant invention are carried out and laminarinase or lysozyme degrades polysaccharide cells walls of yeasts which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claims 8, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; machine translation provided; published 10/5/2012) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644) and Yang (US 20060182740), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569), as applied to claims 8 and 11, in further view of Shi (CN 103060307 A; machine translation provided).
The disclosure by Duflot in view of the supporting references is discussed supra.
Modified Duflot does not teach that the enzyme to cleave the polysaccharide cell walls is a mannanase (claim 9) and claim 14 (drawn to the use of ENO-PC) which is disclosed by modified Duflot supra.
Shi  teaches that mannanase decomposes the cell walls of yeast (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to employ mannanase in the method of modified Duflot to purify starch hydrolysates. The ordinary artisan would have been motivated to do so because mannanase like laminarinase has yeast cell-wall degrading activity. The ordinary artisan would have had a reasonable expectation that one could use mannanase to degrade cell walls of yeast because Hatanaka teaches this.
The references are silent regarding the that the method results in purification of the composition from pro-inflammatory molecules and that the mannanase has detergent and clarification properties but meets the claimed limitations because the steps of the instant invention are carried out and mannanase degrades polysaccharide cells walls of yeasts which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claims 8, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; machine translation provided; published 10/5/2012) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644) and Yang (US 200060182740), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569), as applied to claims 8 and 11, in further view of Johnson et al. (US 20090236284).
The disclosure by Duflot in view of the supporting references is discussed supra.
Modified Duflot does not teach that a glucose polymer or just glucose (e.g., fully hydrolyzed glucose polymer) is decontaminated by the method of modified Duflot where the glucose polymer is icodextrin or maltodextrin which can be branched or unbranched (claims 12 and 16).
Johnson teaches that specific microbial contaminants such as peptidoglycans, which are pro-inflammatory, can be found in dialysis solutions ([0200]). Johnson teaches that peritoneal dialysis solutions contain osmotic agents such as glucose polymers or their derivatives such as icodextrin, maltodextrin and hydroxyethyl starch. These compounds can be used in place of glucose ([0041]). The disclosure of maltodextrin reasonably includes branched and unbranched because the genus of maltodextrins includes these two species. That is, maltodextrins are branched or unbranched polymers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use an icodextrin, maltodextrin or straight glucose as the osmotic agent for peritoneal dialysis and to purify any of these agents from the composition by the method of modified Duflot. The ordinary artisan would have been motivated to do so because Johnson teaches that icodextrins, maltodextrins or glucose can be used as the osmotic agent but that such preparations can contain peptidoglycan contaminants. Thus, as the ordinary artisan recognizes that the method of modified Duflot removes such impurities, the ordinary artisan would be motivated to remove them. The ordinary artisan would have had a reasonable expectation that one could use icodextrin, maltodextrin, branched or unbranched, or glucose for peritoneal dialysis because Johnson teaches this. The ordinary artisan would have had a reasonable expectation that one could remove peptidoglycans by the method of modified Duflot from icodextrin or maltodextrin preparations but the method of modified Duflot effectively does so.
Claims 8, 11, 12, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; machine translation provided; published 10/5/2012) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644), Yang (US 200060182740) and Johnson et al. (US 20090236284), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569), as applied to claims 8, 11, 12 and 16, in further view of Nentwick  (US 20110245665).
The disclosure of Duflot modified by the supporting references is discussed supra.
Modified Duflot does not teach that the glucose used is glucose monohydrate (dextrose; claim 17).
Nentwick teaches that a dialysate solution for peritoneal dialysis contains dextrose which is glucose monohydrate (Table 1, page 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use dextrose as the glucose use in peritoneal dialysis and purified by the method of modified Duflot. The ordinary artisan would have been motivated to do so because Johnson teaches that glucose is suitable for peritoneal dialysis and Nentwick teaches that glucose in the form of dextrose is used. The ordinary artisan would have had a reasonable expectation that one could use a preparation of glucose monohydrate for peritoneal dialysis because modified Duflot teaches that hydrolysates can be used, Johnson teaches the use of glucose as an alternative to maltodextrin or icodextrin and Nentwick teaches using glucose monohydrate for a dialysate.
Claims 8, 9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; machine translation provided; published 10/5/2012) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644), Yang (US 200060182740) and Shi (CN 103060307 A; machine translation provided), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569), as applied to 8, 9, 11 and 14, in further view of Youn  (US 20050245481).
The disclosure by Duflot in view of the supporting references is discussed supra.
Modified Duflot does not teach that the microporous activated carbon is Norit C Extra USP (claim 13). 
Youn teaches that impurities can be removed via activated carbons including Norit C extra USP and various Norit SX activated carbons ([0046]). From this disclosure the ordinary artisan would reasonably conclude that Norit C Extra USP and the Norit SX used by Duflot as a microporous resin are comparable in their porosity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to employ Norit C Extra USP as the microporous activated carbon in the method of modified Duflot. The ordinary artisan would have been motivated to do so because Youn teaches that the Norit SX activated carbons, as use by Duflot for microporous adsorption, are comparable to Norit C Extra USP. The ordinary artisan would have had a reasonable expectation that one could use Norit C Extra USP as the microporous activated carbon in the method of modified Duflot because you identifies them as being comparable activated carbon adsorbents.
Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; machine translation provided; published 10/5/2012) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644) and Yang (US 200060182740), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569), as applied to 8 and 11, in further view of Youn  (US 20050245481).
The disclosure by Duflot in view of the supporting references is discussed supra.
Modified Duflot does not teach that the microporous activated carbon is Norit C Extra USP (claim 10). 
The disclosure by Youn is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to employ Norit C Extra USP as the microporous activated carbon in the method of modified Duflot. The ordinary artisan would have been motivated to do so because Youn teaches that the Norit SX activated carbons, as use by Duflot for microporous adsorption, are comparable to Norit C Extra USP. The ordinary artisan would have had a reasonable expectation that one could use Norit C Extra USP as the microporous activated carbon in the method of modified Duflot because you identifies them as being comparable activated carbon adsorbents.

Claims 8, 9, 11, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; machine translation provided; published 10/5/2012) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644), Yang (US 200060182740) and Shi (CN 103060307 A; machine translation provided), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569), as applied to claims 8, 9, 11 and 14, in further view of Johnson et al. (US 20090236284).
The disclosure of Duflot modified by the supporting references is discussed supra.
Modified Duflot does not teach that a glucose polymer or just glucose (e.g., fully hydrolyzed glucose polymer) is decontaminated by the method of modified Duflot where the glucose polymer is icodextrin or maltodextrin which can be branched or unbranched (claims 15 and 18).
The disclosure by Johnson is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use an icodextrin, maltodextrin or straight glucose as the osmotic agent for peritoneal dialysis and to purify any of these agents by the method of modified Duflot. The ordinary artisan would have been motivated to do so because Johnson teaches that icodextrins, maltodextrins or glucose can be used as the osmotic agent but that such preparations can contain peptidoglycan contaminants. Thus, as the ordinary artisan recognizes that the method of modified Duflot removes such impurities, the ordinary artisan would be motivated to remove them. The ordinary artisan would have had a reasonable expectation that one could use icodextrin, maltodextrin, branched or unbranched, or glucose for peritoneal dialysis because Johnson teaches this. The ordinary artisan would have had a reasonable expectation that one could remove peptidoglycans by the method of modified Duflot from icodextrin or maltodextrin preparations but the method of modified Duflot effectively does so.

Claims 8, 9, 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duflot et al. (WO 2012059685; machine translation provided; published 10/5/2012) in view of Lanos et al. (WO 2012/143647; published 10/26/2012; using corresponding US 20140051097 as the translation), Hirai et al. (US 6,951,644), Yang (US 200060182740), Shi (CN 103060307 A; machine translation provided) and Johnson et al. (US 20090236284), as evidenced by Boven et al. (US 20110033843), McLellan et al. (US 20150284356) and Keshavarzian et al. (US 20170184569), as applied to claims 8, 9, 11, 14, 15 and 18, in further view of Nentwick  (US 20110245665).
The disclosure of Duflot modified by the supporting references is discussed supra.
Modified Duflot does not teach that the glucose used is glucose monohydrate (dextrose; claim 19).
Nentwick teaches that a dialysate solution for peritoneal dialysis contains dextrose which is glucose monohydrate (Table 1, page 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use dextrose as the glucose use in peritoneal dialysis and purified by the method of modified Duflot. The ordinary artisan would have been motivated to do so because Johnson teaches that glucose is suitable for peritoneal dialysis and Nentwick teaches that glucose in the form of dextrose is used. The ordinary artisan would have had a reasonable expectation that one could use a preparation of glucose monohydrate for peritoneal dialysis because modified Duflot teaches that hydrolysates can be used, Johnson teaches the use of glucose as an alternative to maltodextrin or icodextrin and Nentwick teaches using glucose monohydrate for a dialysate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653